 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Chad Duane Daniel,                                  No. CV-18-08296-PCT-GMS (ESW)
10                  Plaintiff,                           ORDER
11   v.
12   Unknown Powers, et al.,
13                  Defendants.
14
15          Pending before the Court are Plaintiff’s First Amended Complaint (Doc. 21) and
16   United States Magistrate Judge Eileen S. Willett’s Report and Recommendation (“R&R”)

17   (Doc. 32). The R&R recommends that the Court dismiss Count VII, Defendant Apache
18   County and Defendant Apache County Jail from this action. The Magistrate Judge advised

19   the parties that they had fourteen days to file objections to the R&R and that failure to file

20   timely objections could be considered a waiver of the right to obtain review of the R&R.
21   See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72.
22          The parties did not file objections, which relieves the Court of its obligation to

23   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149

24   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is

25   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must

26   determine de novo any part of the magistrate judge’s disposition that has been properly
27   objected to.”). The Court will accept the R&R and dismiss Count VII, Defendant Apache
28   County and Defendant Apache County Jail from this action. See 28 U.S.C. § 636(b)(1)
 1   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 2   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 3   district judge may accept, reject, or modify the recommended disposition; receive further
 4   evidence; or return the matter to the magistrate judge with instructions.”).
 5             IT IS ORDERED accepting Magistrate Judge Eileen S. Willett’s R&R (Doc.32).
 6             IT IS FURTHER ORDERED dismissing Defendant Apache County Jail from this
 7   action.
 8             IT IS FURTHER ORDERED dismissing Count VII and Defendant Apache County
 9   from this action.
10             Dated this 11th day of September, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
